UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under Rule 14a-12 UNITED STATES OIL AND GAS CORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fees paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: UNITED STATES OIL AND GAS CORP 11782 Jollyville Road, Suite 211B Austin, Texas 78759 ANNUAL MEETING OF SHAREHOLDERS August 29, 2011 Dear Stockholder: Notice is hereby given that the 2011 Annual Meeting of Stockholders of United States Oil and Gas Corp (the “Company”), which was originally scheduled for 10 a.m. local time on Wednesday, August 31, 2011, has been postponed and rescheduled for 10 a.m. local time on Friday, September, 23, 2011. The Annual Meeting, as rescheduled, will be held at 11782 Jollyville Road, Austin, Texas. The Company decided to postpone the Annual Meeting in order to give it more time to solicit additional proxies in support of the proposals to come before the Annual Meeting. The close of business on July 27, 2011 will remain as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting and at any and all postponements or adjournments thereof. In addition, no change has been made to the proposals to come before the Annual Meeting, which were presented in the Proxy Statement that the Company mailed to you and filed with the Securities and Exchange Commission on August 4, 2011. Valid proxies that have already been submitted will continue to be valid for purposes of the rescheduled Annual Meeting on Friday, September, 23, 2011 and at any and all postponements or adjournments thereof. Sincerely, Alex Tawse, Chairman of the Board
